EXECUTION COPY



AMENDMENT NO. 1

TO

AGREEMENT AND PLAN OF MERGER

 

Amendment No. 1 dated as of June 15, 2006 (this "Amendment No. 1"), to the
Agreement and Plan of Merger made and entered into as of May 2, 2006 (the
"Original Merger Agreement"), by and among Green Mountain Coffee Roasters, Inc.,
a Delaware corporation ("Parent"), Karma Merger Sub, Inc., a Delaware
corporation and a wholly-owned subsidiary of Parent ("Merger Sub"), Keurig,
Incorporated, a Delaware corporation ("the Company"), and United States Trust
Company, N.A., as Trustee of the Memorial Drive Trust, solely in its capacity as
the Securityholder Representative (the "Securityholder Representative").

RECITALS

 A. Parent, Merger Sub, the Company and the Securityholder Representative have
    previously entered into the Original Merger Agreement.
 B. The parties to the Original Merger Agreement desire to amend the Original
    Merger Agreement in order to (i) clarify their intent with respect to the
    definition of "Total Common Consideration" set forth in Section 1.6(a) of
    the Original Merger Agreement as such definition relates to the definition
    of "Proportionate Percentage" set forth in Section 1.6(d)(i) of the Original
    Merger Agreement, (ii) clarify their intent with respect to the definition
    of "Proportionate Percentage" set forth in Section 1.6(d)(i) of the Original
    Merger Agreement, (iii) extend the Original End Date set forth in Section
    8.1(b) of the Original Merger Agreement, and (iv) extend the date by which
    Parent is required to file with the Securities and Exchange Commission a
    registration statement under the Securities Act on Form S-8 in accordance
    with Section 5.7(a)(iii) of the Original Merger Agreement.
 C. Pursuant to Section 8.5 of the Original Merger Agreement, the Original
    Merger Agreement may be amended, modified or supplemented only by execution
    of an instrument in writing signed on behalf of each of Parent, Merger Sub
    and the Company.
 D. The respective boards of directors of each of Parent, Merger Sub and the
    Company have approved and authorized the Amendment No.1 in accordance with
    Section 8.5 of the Original Merger Agreement, and this Amendment No. 1 has
    been approved and adopted by Parent as the sole stockholder of Merger Sub.

    NOW THEREFORE

    , in consideration of the foregoing, and the agreements set forth herein,
    and for other good and valuable consideration, the receipt and sufficiency
    of which are hereby acknowledged, and intending to be legally bound hereby,
    the parties agree as follows:

    

     

    Amendment of "Proportionate Percentage" Definition
    . The definition of "proportionate Percentage" set forth in Section
    1.6(d)(i) of the Original Merger Agreement is hereby amended in its entirety
    to read as follows:
    
    "Proportionate Percentage"
    
    shall mean, with respect to each Company, Securityholder, a fraction,
    expressed as a percentage, the numerator of which is the aggregate Per Share
    Merger Consideration (minus the aggregate Preferred Per Share Priority
    Payments included in such aggregate Per Share Merger Consideration), Option
    Consideration and Warrant Consideration payable to such Company,
    Securityholder after the Effective Time pursuant to Sections 1.6, 5.7(a)(i)
    and 5.7(b) hereof, and the denominator of which is (x) the result of
    multiplying (i) the Per Share Merger Consideration with respect to a share
    of Company Common Stock outstanding immediately prior to the Effective Time
    (excluding shares of Company Common Stock owned by Parent or Merger Sub, or
    by any direct or indirect wholly owned Subsidiary of Parent of Merger Sub)
    plus (B) the number of shares of Company Common Stock subject to Vested
    Company Options outstanding immediately prior to the Effective Time plus (C)
    the number of shares of Company Common Stock subject to Company Warrants
    outstanding Immediately prior to the effective Time plus (D) the number of
    shares of Company Common Stock into which all shares of Company Preferred
    Stock outstanding immediately prior to the Effective Time (excluding shares
    of Company Preferred Stock owned by Parent or Merger Sub, or by any direct
    or indirect wholly owned Subsidiary of Parent or Merger Sub) would be
    converted were shares of Company Preferred Stock converted at such time into
    shares of Company Common Stock pursuant to Article Fourth, Subpart I,
    section 5 of the Charter, minus (y) the aggregate exercise price of all
    Vested Company Options and Company Warrants outstanding immediately prior to
    the Effective Time; provided that for purposes of calculating (X) Per Share
    Merger Consideration as used in Warrant Consideration as used in this
    definition of Proportionate Percentage, and (Z) Total Common Consideration
    as used in this definition of Proportionate Percentage, clause (a)(i) of the
    definition of Total Common Consideration shall read "the Purchase Price"
    (rather than "the Closing Date Purchase Price").
    
    
    
    Amendment of "Total Common Consideration" Definition
    . The definition of "Total Common Consideration" set forth in Section 1.6(a)
    of the Original Merger Agreement is hereby amended in its entirety to read
    as follows:
    
    "Total Common Consideration"
    
    shall equal (a) the sum of (i) the Closing Date Purchase Price plus (ii) the
    aggregate exercise price of all Company Options and Company Warrants
    outstanding immediately prior to the Effective Time, minus (b) the sum of
    (i) the Aggregate Preferred Priority Amount, (ii) Closing Date Company
    Indebtedness, if any, and (iii) the amount of Unpaid Company Transaction
    Expenses, if any; provided, however, that for the purpose of the definition
    of Per Share Merger Consideration as used in Section 5.7(a)(ii), and for the
    purpose of and to the extent provided in the definition of "Proportionate
    Percentage" set forth in Section 1.6(d)(i), clause (a)(i) of this definition
    of Total Common Consideration shall read "the Purchase Price" (rather than
    "the Closing Date Purchase Price").
    
    
    
    Extension of Original End Date
    . The date "June 30, 2006" appearing in Section 8.1(b) of the Original
    Merger Agreement is hereby amended to read "July 15, 2006".
    Extension of Registration Statement Filing Date
    . The first sentence of Section 5.7(a)(iii) of the Original Merger Agreement
    is hereby amended and restated in its entirety to read as follows:

Parent shall prepare and file, within five business days after the Closing Date
with the Securities and Exchange Commission a registration statement under the
Securities Act on Form S-8 with respect to the shares of Parent Common Stock
issuable upon exercise of the Parent Options and shall maintain the
effectiveness of such registration statement for so long as any Parent Options
remain outstanding.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No.1 to be
executed by their duly authorized respective officers as of the date first
written above.

 

GREEN MOUNTAIN COFFEE ROASTERS, INC.

By: \s\ Frances Rathke

Name: Frances Rathke

Title:  Chief Financial Officer

 

KARMA MERGER SUB, INC.

By: \s\ Frances Rathke

Name: Frances Rathke

Title: President

KEURIG, INCORPORATED

By: \s\ Nicholas Lazaris

Name: Nicholas Lazaris

Title: President and Chief Executive Officer